Mr. Justice Duncan delivered the opinion of the court. 2. Master and servant, § 559*—when filing general issue only admits ownership of instrumentality complained, of. In an action by a servant against his master for personal injuries where the defendant filed only the general issue to plaintiff’s declaration, held that the ownership of this instrumentality complained of was admitted by the pleadings where the declaration charged defendant had ownership and control thereof. 3. Master and servant, § 701*—when finding as to proximate cause warranted 6y the evidence. In an action by a structural iron worker to recover for personal injuries alleged to have been caused by the slippery condition of the iron by reason of wet paint thereon, while he was unloading the same from a wagon, where defendant claimed that a movement or jar of the wagon caused one of the irons to shoot out from the load, held that the evidence warranted the jury in finding that the slippery condition of the iron was the proximate cause of the injuries where it appeared that the iron would not have shot out from the load but for its slippery condition. 4. Master and servant, § 786*—when instruction may ignore defense of assumption of rish. An instruction given for plaintiff which ignored the defense of assumed risk, held not reversible error where the evidence showed plaintiff did not assume the risk. 5. Master and servant, § 776*—when instruction as to proximate cause proper. In an action by an employee for personal injuries alleged to have resulted from the slippery condition of iron, an instruction given for plaintiff which, in effect, told the jury that although some other agency was a contributing cause of the injuries, yet if they believed that the slippery condition of the iron was also a proximate cause, plaintiff’s recovery could not be defeated because of the other concurring or contributing cause, held proper.